DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 18 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 18,20,21,26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1, hereinafter referred to as “Hicks’024”) in view of Lee et al. (US Pub 2014/0152623 A1), Large et al. (US Pub 2017/0052610 A1), Sasaki (US Pub 2013/0329253 a1), and Kamovich et al. (US Pub 2016/0364007 A1).
Regarding claim 18; Hick’024 teaches a terminal device set (an electronic touch sensitive device being used with a stylus, Figs.1a-1c) comprising: 
a stylus pen (Figs.1a-1c), configured to receive a voice command of a user and transmit the received voice command to the main terminal device (para. [0015,0016,0028], a voice input functionality is activated by pressing a side button), wherein the stylus pen comprises a user inputter (a user interface comprises a plurality of buttons such as a side button and a top button, Fig.1c), a microphone (a microphone, Fig.1c), a communicator (a communication module, Fig.2b, [0015]), and a processor (a controller/processor, Fig.2b); and 
a main terminal device configured to perform an operation corresponding to the received voice command (para. [0012]), 
wherein the stylus pen is further configured to: based on being withdrawn from the main terminal device and receiving a first contact command from the user through a user inputter, activate a microphone in a deactivated state to convert to a main voice input device (para. [0015,0016,0028], the voice input functionality is activated by pressing the side button. It is understood that the stylus must be outside the electronic touch sensitive device so that a user presses on the side button. When the microphone is activated to receive a voice input command, it would be a main voice input device);
wherein the main terminal device is further configured to: 
execute an application corresponding to the received application execution control data, and output a command set used in the executed application (para. [0015, 0017, 0024, 0029, and 0037], the processor executes a desired function based on the voice command).
Hick’024 does not teach the stylus pen housed in and withdrawn from a main terminal device; based on receiving a second contact command, transmit application execution control data for executing an application of the main terminal device to the main terminal device, and calculate a distance with the stylus pen based on at least one of a data transmission time received from the stylus pen, response time, a time difference between a time at which a same voice of a user is input to the main terminal device and a time at which the same voice of the user is input to the stylus pen, respectively, and based on the output being an audio output, control a magnitude of an audio volume in accordance with the calculated distance of the stylus pen.
Lee teaches the stylus pen housed in and withdrawn from a main terminal device (Fig.3, a touch pen 200 is housed in and withdrawn from an electronic device 100).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Hicks’024 to include the method of Lee of providing an insertion hole in an electronic device for accommodating a touch pen. The motivation would have been in order to increase the availability of the stylus.
Hick and Lee do not explicitly teach based on receiving a second contact command, transmit application execution control data for executing an application of the main terminal device to the main terminal device.
	Large teaches based on receiving a second contact command, transmit application execution control data for executing an application of the main terminal device to the main terminal device (para. [0023 and 0037], a stylus comprises an end button 116 and a ring button 118. By pressing the ring button 118, an application is opened on an associated computing device).

Hick, Lee and Large do not explicitly teach an image forming apparatus is to calculate a distance with a portable terminal based on at least one of a data transmission time received from the image forming apparatus, response time, a time difference between a time at which a same voice of a user is input to the main terminal device and a time at which the same voice of the user is input to the stylus pen, respectively.
Sasaki teaches that an image forming apparatus is to calculate a distance with a portable terminal based on at least one of a data transmission time received from the image forming apparatus, response time, a time difference between a time at which a same voice of a user is input to the main terminal device and a time at which the same voice of the user is input to the stylus pen, respectively (para. [0068], Sasaki discloses a method of calculating a distance between an image forming apparatus 100 and a portable terminal 300 based on a response time starting from transmitting data from the image forming apparatus 100 to the portable terminal 300 to a time of receiving data from the portable terminal 300).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Hicks’024 to include the method of Sasaki of calculating a distance between an image forming apparatus and a portable terminal based on a response period. More specifically, Hick’s as modified by Sasaki would render a method of calculating a distance between the stylus and the electronic device based on a response time starting from a time of transmitting data to the stylus and a time of receiving data from the stylus. The motivation would have been in order to 
Hick, Lee,  Large and Sasaki do not explicitly teach based on the output being an audio output, set a predetermined magnitude of an audio volume to a magnitude corresponding to the calculated distance between the main terminal device and the stylus pen.
[AltContent: arrow][AltContent: ][AltContent: textbox (First predetermined distance)]
    PNG
    media_image1.png
    301
    704
    media_image1.png
    Greyscale

(Fig.4 of Kamovich reproduced)
Kamovich teaches that based on the output being an audio output, set a predetermined magnitude of an audio volume to a magnitude corresponding to the calculated distance between the main terminal device and the finger (Fig.4, para. [0062,0100-0102], Kamovich discloses a method of performing a three-dimensional touch-less gesture to control a volume of an audio system. A distance between a user’s finger 240 and an interactive surface 120 will define an interactive volume which is associated with a volume of the audio system. In particular, the further away (or higher) the finger 240 is from the interactive surface 120, the higher the audio volume. Otherwise, the closer (or lower) the finger 240 is to the interactive surface, the lower the audio volume. For example, a volume of the audio system is set at 25% of a maximum volume when the finger 240 is at a first predetermined distance as annotated in Fig.4 reproduced above).

Regarding claim 20; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 18 as discussed above. 
Hicks’024 does not teach that the main terminal device is further configured to: based on the output being an output to display a command set, control a size of display of the command set displayed in accordance with the calculated distance.
	Lee teaches that the main terminal device is further configured to: based on the output being an output to display a command set, control a size of display of the command set displayed in accordance with the calculated distance (Figs.8A,8B,9A,9B; a thickness of a stroke is varied based on a height of the electronic pen with respect to the display panel). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Hicks’024 to include the method of Lee of controlling a thickness of a stroke in according to a distance between an electronic pen and a display panel. The motivation would have been in order to improve user experience.
Regarding claim 21; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 18 as discussed above. 
Hicks’024 does not explicitly teach the stylus pen is further configured to, based on receiving a second contact command through the user inputter, control the communicator to transmit application execution control data for executing an application of the terminal device to the terminal device.
the stylus pen is further configured to, based on receiving a second contact command through the user inputter, control the communicator to transmit application execution control data for executing an application of the terminal device to the terminal device (para. [0023,0037], a stylus comprises an end button 116 and a ring button 118. By pressing the ring button 118, an application is opened on an associated computing device).
	The motivation is the same as the rejection of claim 18.
Regarding claim 26; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 18 as discussed above. Hicks’024 further teaches the stylus pen further comprises an outputter, and wherein the stylus pen outputs at least one of status information, contact command information, or voice command information of the stylus pen through the outputter (para. [0018], the stylus comprises a speaker, a display, a vibrating motor...to assist with voice command functionality).
Regarding claim 27; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 26 as discussed above. Hicks’024 further teaches the outputter comprises at least one of a speaker, a light emitting diode (LED), a display, or a motor (para. [0018]).
Regarding claim 28; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 18 as discussed above. Hicks’024 further teaches that based on receiving the first contact command again through the user inputter, deactivate the activated microphone (para. [0060], a same action used to activate voice command functionality can be used to cancel voice command functionality. Therefore, Hicks’024 further teaches that pressing the side button again would deactivate the voice command functionality which is being activated).

Claims 29,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1, referred to as “Hichs’024”) in view of Lee et al. (US Pub 2014/0152623 A1), Sasaki (US Pub 2013/0329253 a1), and Kamovich et al. (US Pub 2016/0364007 A1).
Regarding claim 29; Hicks’024 teaches a method of controlling a terminal device set comprising a stylus pen (Figs.1a-1c, para. [0015,0016,0028], a voice input functionality is activated by pressing a side button), the method comprising: 
after the stylus pen is withdrawn from the terminal device, receiving a first contact command through a user inputter (para. [0015,0016,0028], a voice input functionality is activated by pressing a side button. It is understood that the stylus must be outside the electronic touch sensitive device so that a user presses on the side button); 
converting the stylus pen to a main voice input device by activating a microphone in a deactivated state based on the received first contact command (para. [0015,0016,0028], the voice input functionality is activated by pressing the side button. When the microphone is activated to receive a voice input command, it would be a main voice input device); 
executing an application corresponding to the received application execution control data (para. [0015, 0017, 0024, 0029, and 0037], the processor executes a desired function based on the voice command); 
outputting a command set used in the executed application (para. [0015, 0017, 0024, 0029, and 0037], the processor executes a desired function based on the voice command); 
Hicks’024 does not teach the stylus pen housed in and withdrawn from a main terminal device; calculating a distance with the stylus pen based on at least one of a data transmission time received from the stylus pen, response time, a time difference between a time at which a same voice of a user is input to the main terminal device and a time at which the same voice of the user is input to the stylus pen, respectively; and, based on the output being an audio output, controlling a magnitude of an audio volume in accordance with the calculated distance of the stylus pen.
Lee teaches the stylus pen housed in and withdrawn from a main terminal device (Fig.3, a touch pen 200 is housed in and withdrawn from an electronic device 100).

Hick and Lee do not teach wherein an image forming apparatus is to calculate a distance with a portable terminal based on at least one of a data transmission time received from the image forming apparatus, response time
Sasaki teaches that an image forming apparatus is to calculate a distance with a portable terminal based on at least one of a data transmission time received from the image forming apparatus, response time (para. [0068], Sasaki discloses a method of calculating a distance between an image forming apparatus 100 and a portable terminal 300 based on a response time starting from transmitting data from the image forming apparatus 100 to the portable terminal 300 to a time of receiving data from the portable terminal 300).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Hicks’024 to include the method of Sasaki of calculating a distance between an image forming apparatus and a portable terminal based on a response period. More specifically, Hick’s as modified by Sasaki would render a method of calculating a distance between the stylus and the electronic device based on a response time starting from a time of transmitting data to the stylus and a time of receiving data from the stylus. The motivation would have been in order to facilitate calculating a distance between the stylus and the electronic device (e.g., without using additional detecting component, such as an ultrasound or infrared transmitter/receiver).
Hick, Lee and Sasaki do not explicitly teach based on the output being an audio output, setting a predetermined magnitude of an audio volume to a magnitude corresponding to the calculated distance between the main terminal device and the stylus.
based on the output being an audio output, setting a predetermined magnitude of an audio volume to a magnitude corresponding to the calculated distance between the main terminal device and the finger (Fig.4, para. [0062,0100-0102], Kamovich discloses a method of performing a three-dimensional touch-less gesture to control a volume of an audio system. A distance between a user’s finger 240 and an interactive surface 120 will define an interactive volume which is associated with a volume of the audio system. In particular, the further away (or higher) the finger 240 is from the interactive surface 120, the higher the audio volume. Otherwise, the closer (or lower) the finger 240 is to the interactive surface, the lower the audio volume. For example, a volume of the audio system is set at 25% of a maximum volume when the finger 240 is at a first predetermined distance as annotated in Fig.4 reproduced above).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Hicks’024, Large, Lee, and Sasaki of controlling an application based on a distance between a stylus and an electronic device to include the method of Kamovich of controlling sound volume based on a distance of a finger and an interactive surface. The motivation would have been in order to improve user experience.
Regarding claim 35; Hicks’024, Lee, Sasaki, and Kamovich teach the method of claim 29 as discussed above. Hicks’024 further teaches outputting at least one of status information, contact command information, or voice command information of the stylus pen (para. [0018], the stylus comprises a speaker, a display, a vibrating motor...to assist with voice command functionality).
Regarding claim 36; Hicks’024, Lee, Sasaki, and Kamovich teach the method of claim 29 as discussed above. Hicks’024 further teaches that receiving the first contact command again through the user inputter; and deactivating the activated microphone based on the first contact command input again (para. [0060], a same action used to activate voice command functionality can be used to cancel voice .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1) in view of Lee et al. (US Pub 2014/0152623 A1), Sasaki (US Pub 2013/0329253 a1), and Kamovich et al. (US Pub 2016/0364007 A1) as applied to claim 29 above; further in view of Large et al. (US Pub 2017/0052610 A1).
Regarding claim 30; Hicks’024, Lee, Sasaki, and Kamovich teach the method of claim 29 as discussed above. Hicks’024, Lee, Sasaki, and Kamovich do not teach receiving a second contact command through the user inputter; and transmitting, to the terminal device, application execution control data for executing an application of the terminal device based on the input second contact command.
Large teaches receiving a second contact command through the user inputter; and transmitting, to the terminal device, application execution control data for executing an application of the terminal device based on the input second contact command (para. [0023 and 0037], a stylus comprises an end button 116 and a ring button 118. By pressing the ring button 118, an application is opened on an associated computing device).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the stylus device of Hicks’024 to include a button for opening an application on a computing device as taught by Large. The motivation would have been in order to open an application quickly.

Claims 22,31 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1, hereinafter referred to as “Hicks’024”) in view of Lee et al. (US Pub 2014/0152623 A1), Large et al. (US Pub 2017/0052610 A1), Sasaki (US Pub 2013/0329253 a1), and Kamovich et al. (US 21,30 above; further in view of Pederson et al. (US Pub 2015/0054733 A1).
Regarding claim 22; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 21 as discussed above. 
	Hicks’024, Lee, Large, Sasaki, and Kamovich do not teach that the second contact command is a command that is input for greater than or equal to a predetermined first time, and wherein the stylus pen is further configured to: based on the second contact command being input for greater than or equal to a predetermined first time, control the communicator to transmit first application execution control data for executing a first application of the terminal device to the terminal device, and based on the second contact command being input for greater than or equal to a second time that is longer than the predetermined first time, control the communicator to transmit second application execution control data for executing a second application of the terminal device to the terminal device.
	Pederson teaches the second contact command is a command that is input for greater than or equal to a predetermined first time (Fig.3, para. [0036,0037], pressing and holding a button within two seconds is interpreted as a single tap), and wherein the stylus pen is further configured to: based on the second contact command being input for greater than or equal to a predetermined first time, control the communicator to transmit first application execution control data for executing a first application of the terminal device to the terminal device (para. [0037], a single tap is associated with a particular function (e.g., playing a recording)), and based on the second contact command being input for greater than or equal to a second time that is longer than the predetermined first time (Figs.4,5; para. [0039,0040], pressing and holding the button for a period longer than two seconds (i.e., short threshold) is interpreted as a long press and hold), control the communicator to transmit the second application execution control data for executing a second application of the terminal device to the terminal device ([0040], the long press and hold may be associated with changing the lock status of an active audio file).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of operating the voice command stylus of Hicks’024 to include the method of Pederson of associating different functions with a button pressing and holding time. The motivation would have been in order to enable to use a single button to control multiple functions.
Regarding claim 31; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the method of claim 30 as discussed above. The limitation of claim 31 is substantially similar to claim 22. Thus, claim 31 is rejected based on the same analysis as claim 22.

Claims 23,32 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1, hereinafter referred to as “Hicks’024”) in view of Lee et al. (US Pub 2014/0152623 A1), Large et al. (US Pub 2017/0052610 A1), Sasaki (US Pub 2013/0329253 a1), and Kamovich et al. (US Pub 2016/0364007 A1) as applied to claims 21,30 above; further in view of Hicks et al. (US Pub 2014/0253465 A1, hereinafter referred to as “Hicks’465”).
Regarding claim 23; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 21 as discussed above. 
Hicks’024 further teaches the user inputter comprises: a first button receiving a first contact command (para. [0015,0016,0028], a voice input functionality is activated by pressing a side button).
Hicks’024, Lee, Large, Sasaki, and Kamovich do not teach a second button configured to be housed in or withdrawn from the stylus pen, wherein the processor is further configured to: based on the second button being inserted in the stylus pen, control the communicator to transmit, to the terminal device, first application execution control data for executing a first application of the terminal device, and based on the second button being withdrawn to an outside of the stylus pen, control the communicator to transmit, to the terminal device, second application execution control data for executing a second application of the terminal device.
Hicks’465 teaches a second button (a top button, Fig.5b) configured to be housed in or withdrawn from the stylus pen (see Fig.5b, the top button is pressed and housed in a stylus), wherein the processor is further configured to: based on the second button being inserted in the stylus pen, control the communicator to transmit, to the terminal device, first application execution control data for executing a first application of the terminal device (Fig.5b, [0049], when a user presses and holds the top button (i.e., the top button is inserted in the stylus) to zoom content), and based on the second button being withdrawn to an outside of the stylus pen, control the communicator to transmit, to the terminal device, second application execution control data for executing a second application of the terminal device (Fig.5c, [0050], when the user presses and releases the top button (i.e., the top button is withdrawn to an outside of the stylus to turn page of a text)).
[AltContent: textbox (Top button)]
[AltContent: arrow]
    PNG
    media_image2.png
    1254
    1740
    media_image2.png
    Greyscale

	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of operating the voice command stylus of Hicks’024, Lee, Large, Sasaki, 
Regarding claim 32; Hicks’024, Lee, Large, Sasaki, and Shim teach the method of claim 30 as discussed above. The limitation of claim 32 is substantially similar to claim 23. Thus, claim 32 is rejected based on the same analysis as claim 23.

Claims 24,33 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1, hereinafter referred to as “Hicks’024”) in view of Lee et al. (US Pub 2014/0152623 A1), Large et al. (US Pub 2017/0052610 A1), Sasaki (US Pub 2013/0329253 a1), and Kamovich et al. (US Pub 2016/0364007 A1) as applied to claims 21,30 above; further in view of Choi et al. (US Pub 2018/0278740 A1).
Regarding claim 24; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 21 as discussed above. 
Hicks’024 further teaches the processor is further configured to: based on an application being executed in the terminal device being a voice assistant service application, control the communication to transmit, to the terminal device, control data relative to the voice assistant application based on an input voice command of a user ([0016,0037,0053], the voice command stylus may be used to activate different voice commands. Voice command software may include Google Now, Apple’s Siri, or Samsung’s Voice).
Hicks’024, Lee, Large, Sasaki, and Kamovich do not teach that based on the application being executed in the terminal device being a camera application, control the communicator to transmit, to the terminal device, control data relative to the camera application based on an input voice command of the user.
based on the application being executed in the terminal device being a camera application, control the communicator to transmit, to the terminal device, control data relative to the camera application based on an input voice command of the user ([0430], a voice recognition module recognizes a voice input to control a camera application. For example, a user utters “clicking” to allow a shooting operation).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of operating the voice command stylus of Hicks’024, Lee, Large, Sasaki, and Kamovich to include the method of Choi of recognizing a voice input to control operation of camera application when the camera application is being executed. The motivation would have been in order to facilitate using of camera application.
Regarding claim 33; Hicks’024, Lee, Large, Sasaki, and Shim teach the method of claim 30 as discussed above. The limitation of claim 33 is substantially similar to claim 24. Thus, claim 33 is rejected based on the same analysis as claim 24.

Claims 25,34 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub. 2014/0362024 A1, referred to as “Hicks’024”) in view of Lee et al. (US Pub 2014/0152623 A1), Large et al. (US Pub 2017/0052610 A1), Sasaki (US Pub 2013/0329253 a1), and Kamovich et al. (US Pub 2016/0364007 A1) as applied to claims 21,30 above; further in view of Na (US Pub 2014/0007000 A1).
Regarding claim 25; Hicks’024, Lee, Large, Sasaki, and Kamovich teach the terminal device set of claim 21 as discussed above.
	Hicks’024, Lee, Large, Sasaki, and Kamovich do not teach that based on receiving the second contact command again through the user inputter, control the communicator to transmit, to the terminal device, application termination data for terminating the application of the terminal device.
based on receiving the second contact command again through the user inputter, control the communicator to transmit, to the terminal device, application termination data for terminating the application of the terminal device (para. [0085,0086], a user presses a power button to execute a Talk application (Fig.5(a)). The user may press on the power button once again to stop execution of the Talk application that is currently being executed). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of operating the voice command stylus of Hicks’024, Lee, Large, Sasaki, and Kamovich to include the method of Na of pressing the same button once again to close an application being executed. The motivation would have been in order to close an application quickly.
Regarding claim 34; Hicks’024, Lee, Large, Sasaki, and Shim teach the method of claim 30 as discussed above. The limitation of claim 34 is substantially similar to claim 25. Thus, claim 34 is rejected based on the same analysis as claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691      

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691